        Case 2:20-cv-05931-GRB-AYS Document 4 Filed 12/10/20 Page 1 of 1 PageID #: 29


                                     UNITED STATES COURTS
                                 EASTERN DISTRICT OF NEW YORK
                                    QUALITY CONTROL CHECK
                                      ATTORNEY CASE OPENINGS
                                                    Corrections
     Were Corrections made to this ACO case?                                        ✔       Yes            No
 1        Attorney did not complete the initiating documents.
          Checked on http://www.nyed.circ2.dcn/cfm/ecf/atyopencase.cfm to determine who the
          attorney was that attempted to file the case and contacted that attorney in order to retrieve
          Complaint, Cover Sheet, Summons, and payment information or to advise the attorney to
          file the initiating documents.
 2        Court Designation was incorrect. Copied case, changed Court designation, deleted
          incorrect case and advised other Court. This is in conjunction with Paragraph 10-NY-E
          Division of Business Rule 50.1(d)(2)
 3        Attorney did not separate the initiating document. Separated document into individual
          attachments. Replaced Main document and attached the cover sheet and Summons (if
          applicable).
 4        Attorney did not include           Complaint       ✔     Cover Sheet           Summons
          Contacted attorney and retrieved missing document from attorney. ✔                                ✔
 5        Attorney used               Incorrect Form of Summons         ✔       Defendant’s name and
          address not completed      ✔
                                           Plaintiff’s attorney name and address not completed.
            Caption on the summons does not match caption on the complaint.
                    Incorrect Date.       Incorrect Case Number                                             ✔
          Contacted attorney and requested a corrected summons.

 6        Attorney used incorrect event when docketing the initiating document.
          Deleted document and re-docketed using the correct event.
 7                Corrected Party Role              ✔   Party spelling       $GGHG&RUSRUDWH3DUHQWV
                  Added missing Party
               ✔  Converted from All Caps to Initial Caps                                                   ✔
                  Added party text             Removed party text            Added alias
 8        Corrected Short Title                                                                                 ✔
 9        Corrected ✔ Basis of Jurisdiction ✔ $UELWUDWLRQ&RGH         Citizenship of Principal Parties
                            Nature of Suit      Cause of Action         Fee Status ✔ County Code            ✔
                            Dollar Demand       Jury Demand            Class Action      Origin
 10       NY-E Division of Business Rule 50.1(d)(2) was not completed. Contacted attorney and
          retrieved corrected cover sheet and replaced on docket sheet.
 11                                Added case in other court to docket sheet.
 12          Added/Corrected Disclosure Statement question and response in docket entry 1                       ✔
 13                  Page 1, Question 1(b) Plaintiff's county of residence was not indicated
 14                        Page 2, Question 2(c) was not completed or is inconsistent
 15                           Certification of Arbitration Eligibility not completed
Other
